Citation Nr: 0527484	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  99-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in Philadelphia, PA.

Service connection is in effect for a number of disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled to provide testimony before a 
Veterans Law Judge at the RO in August 2005.

In written communications of record, the veteran asked that 
the hearing be rescheduled for a variety of reasons including 
that he was in the process of obtaining additional evidence 
from various sources; that he was missing medical records; 
and that he was having additional medical problems which 
impacted his ability to attend the August 2005 hearing.  He 
requested that the hearing be scheduled in 2006.  

These reasons constitute good cause for a change in the 
hearing, to which he is otherwise entitled.

The case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO, or a hearing at the 
RO before a Hearing Officer, if he so 
desires.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

